[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
For the reasons stated in the opinion of this court rendered herein on March 30, 2000, the objections to the decision of the magistrate are sustained. We adopt the findings of fact in the magistrate's decision, but not the conclusions of law. As a result, we issue a writ of mandamus which compels the commission to pay Ms. Drone the compensation she would have received if her AWW had been correctly computed at $206.60, less any funds already received.
Within three (3) days from the filing hereof, the clerk of this court is hereby ordered to serve upon all parties not in default for failure to appear notice of this judgment and its date of entry upon the journal.
Judge G. Gary Tyack
Judge Charles R. Petree